Citation Nr: 1403525	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for metastatic ampullary cancer for purposes of accrued benefits. 

2.  Entitlement to service connection for hypertension for purposes of accrued benefits.

3.  Entitlement to service connection for diabetes for purposes of accrued benefits. 

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to service connection for Posttraumatic Stress Disorder (PTSD) for purposes of accrued benefits.

6.  Entitlement to service connection for low back pain for purposes of accrued benefits.

7.  Entitlement to service connection for sleep apnea for purposes of accrued benefits.

8.  Entitlement to service connection for arthritis for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1974 in addition to 12 years of service in a reserve component following active service.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection, to include service connection for the cause of the Veteran's death.  The appellant appealed the denials of service connection in this decision, and the matters came before the Board.  In September 2010 the Board remanded these issues back to the RO, with orders to conduct additional development.  Following completion of such development, the appeal was sent back, and is now once again before the Board.

The appellant testified before the undersigned Acting Veterans Law Judge at a hearing held in Washington, District of Columbia in May 2010.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  Metastatic ampullary cancer was not etiologically related to service.

2.  Hypertension did not manifest until many years after service, and was not related to service.

3.  The Veteran did not have diabetes mellitus.

4.  The cause of the Veteran's death was metastatic ampullary cancer.  Metastatic ampullary cancer was not related to service.

5.  In a written statement of December 2010, the appellant withdrew her appeals on the issues of entitlement to service connection for PTSD, low back pain, sleep apnea, and arthritis for the purposes of accrued benefits.  There are no questions of fact or law remaining before the Board in these matters.
CONCLUSIONS OF LAW

1.  Metastatic ampullary cancer was not incurred in service 38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.1000 (2013).

2.  Hypertension was not incurred in service, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2013).

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.1000 (2013).

4.  The cause of the Veteran's death was not incurred as a result of a service-connected disability or any incident of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.312 (2013).

5.  The criteria for the withdrawal of substantive appeal have been met regarding the issues of entitlement to service connection for PTSD, low back pain, sleep apnea, and arthritis for the purposes of accrued benefits.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013). 

In November 2010 the RO issued a statement of the case (SOC) which listed all seven service connection issues previously on appeal to the Board, and implicitly addressed the eighth - service connection for the cause of the Veteran's death - in its readjudication of the other seven.  Following issuance of the SOC, the appellant submitted a VA Form-9 in which she specifically indicated that she only wished to continue her appeal of the issues relating to service connection for cancer, hypertension, and diabetes mellitus.  The Board finds that in so doing, the appellant effectively withdrew, in writing, her appeals relating to service connection for PTSD, low back pain, sleep apnea, and arthritis.

As the appellant has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration on these particular matters.  Accordingly, the Board does not have jurisdiction to review the issues, and the identified appeals are dismissed.

The Board notes that although the appellant did not specificity that she wished to continue her appeal regarding service connection for the cause of the Veteran's death, the appeal was effectively preserved when the appellant's representative listed the matter on a subsequent July 2013 VA From-646 and in a December 2013 Informal Hearing Presentation to the Board.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

The disorders at issue in this case include hypertension and diabetes mellitus, both of which are considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  Presumptive periods do not apply to reserve service periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) is not appropriate in the context of any period of ACDUTRA or INACDUTRA.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Pertinent to the appellant's claims for service connection for accrued benefits purposes, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Accordingly, the discussions below, other than that claim for service connection for the cause of the Veteran's death, have been undertaken with that evidentiary limit in mind.

Service Connection for the Cause of the Veteran's Death

In addition to seeking service connection for metastatic ampullary cancer, hypertension, and diabetes mellitus, the appellant contends that the cause of the Veteran's death was related to service.  To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  Even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The Veteran died in November 2006, with an immediate cause of death having been metastatic ampullary cancer due to (or as a consequence of) cardiac arrest and aspiration pneumonia.  At the time of his death, the Veteran had no service-connected disabilities - to include metastatic ampullary cancer.  

The appellant has submitted a March 2008 statement from the Veteran's treating physician who indicated that he treated the Veteran for hypertension, hypertensive vascular disease, obesity, metabolic syndrome and elevated cholesterol from 1988 until his death.  The Veteran's private physician stated that the Veteran "developed an obstructive jaundice and was found to have a cholangiocarcinoma in 2006," and that it is his "opinion that [the Veteran's] cancer is at least as likely as not the result of some activity connected to or related to his miliary career."

The Board has considered the private opinion, but finds it to be of limited probative value.  In particular, while there is no doubt that the physician who supplied the opinion, having been the Veteran's physician for 18 years, had ample knowledge of the Veteran and his medical history, the opinion is entirely bare with regard to underlying rational or at the very least a factual underlying basis for the conclusion reached.  Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  Furthermore, while the private physician states that the Veteran's terminal cancer was related to "some activity connected to or related to his miliary career," he neither identified what activity could have caused the Veteran's cancer, nor whether he had any actual knowledge of the Veteran's service history.

Of far greater probative value is the December 2011 opinion of a VA examiner who concluded that metastatic ampullary cancer was less likely than not incurred in or caused by an in-service injury, event, or illness.  In reaching this opinion, the VA examiner reviewed the claims file which included the Veteran's in-service treatment records and his post-service medical history.  The VA examiner began by confirming that based on a review of the claims file, metastatic ampullary cancer was the cause of the Veteran's death.  The examiner went on to note that although service treatment records show a complaint of abdominal pain in July 1971, this was a self-limiting episode requiring no special treatment before resolving.  Furthermore, abdominal pain in 1971 "would not have had any relationship to [the Veteran's] cancer which could not have been symptomatic in 1971, then [lay] dormant for 40 years."  The examiner went on to comment that there is no known association between ampullary cancer and any trauma before reiterating the conclusion that metastatic ampullary cancer was not related to service.

Because the VA examiner's opinion is based on a thorough review of the claims file, and is supported by well-reasoned analysis, the Board finds the conclusion reached to be highly probative.

With regard to the appellant's lay contentions of an association between service, to include ACDUTRA or INACDUTRA, with the Veteran's terminal metastatic ampullary cancer, such contentions are not competent.  An appellant is competent to report on symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, diagnosing and identifying a cause of cancer are complex medical determinations, far beyond the realm of lay observation.  Thus, while the appellant may genuinely believe her contentions, they are of no probative value - particularly when considered against the backdrop of the highly probative competent opinion of a medical professional such as the December 2011 VA examiner.

Based on the foregoing, the Board finds that the cause of the Veteran's death - metastatic ampullary cancer -was not related to service, and thus service connection for the cause of the Veteran's death cannot be granted.  The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Metastatic Ampullary Cancer 

The appellant contends that the Veteran's metastatic ampullary cancer is related to service, though in testimony before the undersigned in May 2010 she indicated that symptoms did not initially manifest until 2004 - 30 years after separation from active duty.

At the time of the Veteran's death, the record included service treatment records showing no complaints or treatment referable to cancer of any kind and, other than the Veteran's claim for service connection, there was no evidence of record of cancer.

Based on the foregoing, at the time of the Veteran's death the record did not indicate any connection between cancer, to include metastatic ampullary cancer, and the Veteran's service.  Accordingly, the Board finds that metastatic ampullary cancer was not related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The appellant contends that the Veteran's hypertension is due to service, and suggests that it may have onset during service.  Initially, the Board notes that under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days.  Regulation also clarifies that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC or Code) 7101, Note (1) (2013).

At the time of the Veteran's death, service treatment records showed no history or complaints referable to hypertension, and on separation from active service in May 1974, the Veteran's blood pressure was 106/72.

Post-service records associated with the Veteran's reservist service were constructively of record at the time of the Veteran's death as these were government records.  Such records show some history of hypertension, however not within one year of separation.  Specifically on examination for reserve duty enlistment purposes in September 1976 - two years after separation - the Veteran's blood pressure was 126/88 and the Veteran denied a history of high or low blood pressure.  A notation on the examination shows an arrow pointing up with "BP" written next to it, and a subsequent record shows that blood pressure readings were taken over three consecutive days with the following results: 138/88, 150/80, 150/100, 140/86, 140/88, 142/88.  While the Board recognizes that these readings approached the regulatory definition of hypertension, diastolic blood pressure was over 90mm on only one occasion and thus cannot be said to have been "predominantly" 90mm or more.  Accordingly, even two years after separation from service, the Veteran did not have hypertension.

Based on the foregoing, at the time of the Veteran's death the record contained evidence showed only that hypertension had begun - if at all - more than two years after separation and was not incurred in service.  Thus, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

The appellant contends that diabetes mellitus is related to service.  The Board has reviewed the entire claims file and finds that the Veteran did not have diabetes mellitus.  

The only evidence of record at the time of the Veteran's death regarding diabetes mellitus was the Veteran's August 2006 claim for service connection for "diabetes."  Without evidence of a current disability when he died, service connection cannot be awarded.

Based on the foregoing, the Board finds that the Veteran did not have diabetes mellitus, and thus service connection for the disorder cannot be established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	Duties to Notify and Assist	

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the appellant in November 2006 and February 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge discussed the issues on appeal as well as potentially relevant evidence - such as private nexus evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In her December 2010 VA Form-9, the appellant placed a check-mark in the box indicating that she wished to having a hearing before the Board.  VA regulations provide that an appellant is entitled to "a" hearing following an adverse decision by the RO.  Once the matter is certified to the Board for appellate review, the rules of practice before the Board (specifically Rule 17 (38 C.F.R. § 20.700 (2013)) provide that "A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700(a) (emphasis added).  Based on the language of the regulations once a particular claim is certified to the Board, appellants are entitled to one hearing before the Board on the same matter.  Permitting more than one hearing for the same issue without a justifiable reason would be a significant deviation from the regulations.  Here, the Board finds that VA met its obligation to provide the appellant an opportunity to appeal before the Board, and an additional hearing is not warranted at this time.

VA also has a duty to assist a claimant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private treatment and VA examination.  The Board recognizes that records relating to the Veteran's reservist service are sparse.  However, both VA and the appellant have made unsuccessful efforts to locate additional records.  Nonetheless, in February 2011 historical records were obtained from Fort Pickett based on information provided by the appellant regarding the Veteran's reserve unit.  The Board finds that VA has met its duty to assist the appellant in locating and obtaining relevant records.

The duty to assist was further satisfied by VA examination in December 2011, during which the examiner was provided the claims file - including the Veteran's service treatment records - for review, considered the lay and medical evidence within the claims file, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions regarding the Veteran's death and the onset of metastatic ampullary cancer that are consistent with the record

VA examinations were not provided with regard to the issues of service connection for hypertension or diabetes mellitus.  However, VA must provide a medical examination and medical opinion only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record indicates no in-service event, injury, or disease referable to hypertension or diabetes mellitus, and overwhelming evidence that the Veteran did not have diabetes mellitus at all at the time of his death.  Accordingly, the Board is not left with insufficient competent evidence to make decisions on these claims, and thus the duty to afford a VA examination with respect to these issues did not attach.

Finally, in September 2010 the Board remanded the appellant's claims for additional development, including attempting to locate the Veteran's reservist records and affording VA examination on the matter of the cause of the Veteran's death.  Since that time, the ordered development and examination were completed, and the Board finds that the RO substantially complied with the September 2010 remand directives.  Accordingly, the Board has properly proceeded with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for metastatic ampullary cancer for purposes of accrued benefits is denied.

Service connection for hypertension for purposes of accrued benefits is denied.

Service connection for diabetes for purposes of accrued benefits is denied. 

Service connection for the cause of the Veteran's death is denied.

Service connection for PTSD for purposes of accrued benefits is dismissed.

Service connection for low back pain for purposes of accrued benefits is dismissed.

Service connection for sleep apnea for purposes of accrued benefits is dismissed.

Service connection for arthritis for purposes of accrued benefits is dismissed.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


